DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/19/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, claim cites in line 7-12 that “1) wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured on the functional coating layer and a reflectance difference of about 2.4% or less between the display region and the non-display region, or 2) wherein the polarizing plate has a haze of about 20% to about 40% as measured on the functional coating layer and a reflectance difference of about 1.5% or less between the display region and the non-display region”. As the reflectance of the polarizing plate is determined by the optical structure configuration of the polarizing plate and compositions of the layers in the polarizing plate, difference in reflectance means that the polarizing plate may comprise different configuration of structures and compositions. That is, the polarizing plate may comprise a structure/composition configuration of (1) of “ 1) wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured on the functional coating layer and a reflectance difference of about 2.4% or less between the display region and the non-display region”; and a structure/composition configuration of (2) of “ 2) wherein the polarizing plate has a haze of about 20% to about 40% as measured on the functional 

Claim 1 comprises a broad range (e.g., structure/composition configuration of (1), a reflectance difference of about 2.4% or less) and narrow range (e.g., a structure/composition configuration of (2), a reflectance difference of about 1.5% or less). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure/composition configuration of (1) and (2). Optical structure/composition configuration are essential in determining the haze and reflectance of optical elements. Without knowing the structure/composition configurations, one in the art could not understand what causes the haze and reflectance difference in the claimed polarizing plate, and how to make use of claimed invention with claimed different hazes and reflectance.



Regarding Claim 8-9, claim 1 cites that the polarizing plate could have one of the two structure/composition configurations ((1) or (2)). In the case of structure/composition configuration of (1), wherein having a haze of about 0.1 % to about 5%, the claimed haze ranges in claims 8 and 9 are out of ranges defined in claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 20090190071) in the view of Shin et al (US 20160146980).

egarding Claim 1, Kubota teaches a polarizing plate (abstract; figs. 1-3) including a display region and a non-display region surrounding the display region (fig. 3A, 40, 50; ¶[0050], line 1-10, A display region 40 is formed inside the picture frame 50), the polarizing plate comprising: 

a polarizer (fig. 3B, 14); and 
a bonding layer (fig. 3B, 31), 
a first polarizer protective film (fig. 3B, 30; ¶[0041], line 1-11, 30 the face plate possesses a sufficient mechanical strength for protecting the liquid crystal display panel) sequentially stacked on a surface of the polarizer along a first direction (fig. 3B. 14, 31, 50, 30; ¶[0041], line 1-11, The face plate 30 is adhered to the liquid crystal display panel, to be more specific, to the upper polarizer 14 using an acrylic adhesive material 31),

the bonding layer comprising a printed layer therein to correspond to the non-display region (fig. 3B, 50). 

wherein the printed layer is between the polarizer and the first polarizer protective film along the first direction (fig. 3B, 14, 31, 50, 30).

But Kubota does not specifically disclose that wherein a functional coating layer sequentially stacked on a surface of the polarizer.



Further, Shin teaches a polarizing plate (abstract; fig. 5), wherein a functional coating layer sequentially stacked on a surface of the polarizer (¶[0085], line 1-9, the polarizing plate may further include a functional coating layer (not shown), for example, a hard coating layer, an anti-reflection layer, a low reflective layer or an anti-fingerprint layer, on an upper surface of the first primer layer 530, to provide functionality).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Kubota by the polarizing plate of Shin for the purpose of improving transmittance (¶[0071], line 1-6).

Kubota - Shin combination teaches that 1) wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured on the functional coating layer and a reflectance difference of about 2.4% or less between the display region and the non-display region, or 2) wherein the polarizing plate has a haze of about 20% to about 40% as measured on the functional coating layer and a reflectance difference of about 1.5% or less between the display region and the non-display region.

(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).

Regarding Claim 2, Kubota - Shin combination teaches that the polarizing plate according to claim 1, wherein the printed layer adjoins a surface of the bonding layer 

Regarding Claim 3, Kubota - Shin combination teaches that the polarizing plate according to claim 1, wherein the printed layer has a thickness less than a thickness of the bonding layer (fig. 3B, 31, 50, as disclosed in Kubota).

Regarding Claim 4, Kubota - Shin combination teaches that the polarizing plate according to claim 1, wherein the printed layer directly adjoins the first polarizer protective film (fig. 3B, 30, 50, as disclosed in Kubota).

Regarding Claims 8-10, Kubota - Shin combination teaches that the polarizing plate according to claim 1, wherein the entirety of the functional coating layer and the first polarizer protective film has a haze of about 40% or less; wherein the entirety of the functional coating layer and the first polarizer protective film has a haze of about 20% to about 40%; wherein the non-display region has a reflectance of about 10% or less.
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kubota - Shin combination is same to that recited in the claim 1, then it is expect the functions of optical haze and reflectance by Kubota - Shin combination have same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are 

Regarding Claim 15, Kubota - Shin combination teaches that an optical display comprising the polarizing plate according to claim 1 (fig. 1; abstract; line 1-12, liquid crystal display device, polarizer of the liquid crystal display panel, as disclosed in Kubota).

Claims 5 -7 are rejected under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 20090190071) in the view of Shin et al (US 20160146980), further in the view of Inoue (US 20110255041).

Regarding Claim 5, Kubota - Shin combination disclose as set forth above but does not specifically disclose that the polarizing plate according to claim 4, wherein the printed layer has a curve securing portion on a surface thereof opposite a surface of the printed layer adjoining the first polarizer protective film.

However, Inoue teaches a liquid crystal panel (abstract; fig. 3), wherein the printed layer has a curve securing portion on a surface thereof opposite a surface of the printed layer adjoining the first polarizer protective film (fig. 3, 54-black matrix, 55-curve; ¶[0049], line 1-12, black matrix 54; on this peripheral portion, a groove 55 (typically, linear) is formed in the vicinity of the inner surface of the sealing portion 16, more 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Kubota - Shin combination by the a liquid crystal panel of Inoue for the purpose to prevent the reduction in the display quality due to stain (fogging) (¶[0010], line 1-9).

Regarding Claim 6, Kubota – Shin- Inoue combination teaches that the polarizing plate according to claim 5, wherein the curve securing portion comprises an engraved pattern having a height less than or equal to a height of the printed layer (fig. 3, 54-black matrix, 55-groove, as disclosed in Inoue).

Regarding Claim 7, Kubota - Shin - Inoue combination teaches that the polarizing plate according to claim 5, wherein the curve securing portion is formed in an engraved pattern open at a side thereof toward an outer surface or an inner surface of the printed layer (fig. 3, 54-black matrix, 55-groove, as disclosed in Inoue).

Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150036074) in the view of Shin et al (US 20160146980).

Regarding Claim 1, Park teaches a polarizing plate (abstract; fig. 9) including a display region and a non-display region surrounding the display region (fig. 9, AA, EA), the polarizing plate comprising: 

a polarizer (fig. 9, 111-polarizer); and 

a bonding layer (fig. 9, 115, 116 --adhesive), a first polarizer protective film (fig. 9, 114—protective film and/or 112; ¶[0048], line 1-10, The first and second base films 112 and 113 are designed to extend from left and right ends of the active area AA to a predetermined extension EA in order to protect the polarizer 111; --the base films 112 and 113 are also  protective films of polarizer 111), sequentially stacked on a surface of the polarizer along a first direction (fig. 9, 111, 115, 117, 112/114; along the thickness direction, the 111, 115, 117, 112/114 are sequentially stacked);

the bonding layer comprising a printed layer therein to correspond to the non-display region (fig. 9, 115, 117-BM; --the 117-BM under and adjacent to 112). 

wherein the printed layer is between the polarizer and the first polarizer protective film along a first direction (fig. 9, 111, 112/114 and 117-BM under and 

But Park does not specifically disclose that wherein a functional coating layer sequentially stacked on a surface of the polarizer.

However, it is well known in the art that the polarizer can have a functional coating layer sequentially stacked on (see applicant admitted prior art (AAPA), instant application publication, BACKGROUND, ¶[0004], line 1-10, Generally, a functional coating layer is further stacked on the protective film).

Further, Shin teaches a polarizing plate (abstract; fig. 5), wherein a functional coating layer sequentially stacked on a surface of the polarizer (¶[0085], line 1-9, the polarizing plate may further include a functional coating layer (not shown), for example, a hard coating layer, an anti-reflection layer, a low reflective layer or an anti-fingerprint layer, on an upper surface of the first primer layer 530, to provide functionality).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Park by the polarizing plate of Shin for the purpose of improving transmittance (¶[0071], line 1-6).


Park - Shin combination teaches that 1) wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured on the functional coating layer and a reflectance difference of about 2.4% or less between the display region and the non-display region, or 2) wherein the polarizing plate has a haze of about 20% to about 40% as measured on the functional coating layer and a reflectance difference of about 1.5% or less between the display region and the non-display region.
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Park - Shin combination is same to that recited in the claim 1, then it is expect the functions of optical haze and reflectance by Park - Shin combination have same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a 

Regarding Claim 11, Park - Shin combination teaches that the polarizing plate according to claim 1, wherein the printed layer is formed of a composition comprising a pigment dispersion, a binder resin, and an initiator (¶[0051], line 1-12, the black matrix BM 117 may be formed of a resin, to which a black pigment is added, as disclosed in Park; --the composition of black matrix is well known in the art, as evidenced by Shang et al (US 20080026302), ¶[0042], line 1-15, The black matrix composition may include other components such as, for example, a pigment dispersion, an initiator (e.g., a photo-initiator), a polymerizable monomer, a binder resin, a solvent, etc. A pigment dispersion is included to disperse a pigment (e.g., carbon black) throughout the black matrix composition).

Regarding Claim 12, Park - Shin combination teaches that the polarizing plate according to claim 11, wherein the pigment dispersion comprises carbon black, a mixed pigment of silver-tin alloys, or a combination thereof (¶[0051], line 1-12, the black matrix BM 117 may be formed of a resin, to which a black pigment is added, as disclosed in Park; --the composition of black matrix is well known in the art, as evidenced by Shang et al (US 20080026302), ¶[0042], line 1-15, The black matrix composition may include other components such as, for example, a pigment dispersion, an initiator (e.g., a photo-initiator), a polymerizable monomer, a binder resin, a solvent, etc. A pigment dispersion 

Regarding Claim 13, Park - Shin combination teaches that the polarizing plate according to claim 1, wherein the functional coating layer comprises an anti-reflection layer comprising beads and surface roughness (¶[0085], line 1-9, the polarizing plate may further include a functional coating layer (not shown), for example, a hard coating layer, an anti-reflection layer, a low reflective layer or an anti-fingerprint layer, on an upper surface of the first primer layer 530, to provide functionality, as disclosed in Park, ---the anti-reflection layer comprising beads and surface roughness that is well known in the art, as evidenced by Matsunaga et al (US 6398371), fig. 1, 5- beads, 4- rough surface).

Regarding Claim 14, Park - Shin combination teaches that the polarizing plate according to claim 1, further comprising a second polarizer protective film and an adhesive layer sequentially formed on another surface of the polarizer (fig. 9, 111, 116, 113, as disclosed in Park; fig. 5, 550, 570, as disclosed in Shin).

Response to Arguments
Applicant's arguments on pages 6-11, filed on 12/16/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:

(B) prior art fails to teaches “wherein the printed layer is between the polarizer and the first polarizer protective film along a first direction”

In response to applicant's argument(s):
(A) the claiming term comprises a broad range (e.g., structure/composition configuration of (1), a reflectance difference of about 2.4% or less) and narrow range (e.g., a structure/composition configuration of (2), a reflectance difference of about 1.5% or less). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Further, Optical structure/composition configuration are essential in determining the haze and reflectance of optical elements. Claim 1 omits the structure/composition configuration of (1) and (2), such omission amounting to a gap between the elements.  See MPEP § 2172.01. Without knowing the structure/composition configurations, one in 
In instant disclosure, there is no teaching how to determine the structure/composition configurations of the polarizing plate through direct measurements on the haze and the reflectance. Further, direct measurements on the haze and on the reflectance of polarizing plates does not result a structure/composition configuration of claimed definitely. A large quantity of measurements are necessary to determine which structure/composition configuration combinations are intended. One in the art could not make use of claimed invention without resorting to undue experimentation to determine the particular claimed configurations.

(B) New introduced prior art of Kubota teaches ““wherein the printed layer is between the polarizer and the first polarizer protective film along a first direction” (see fig. 3A-B), please see office action above.
Further, Park teaches in fig. 9, that 111- polarizer, 117- printed layer and 112/114- protective film, wherein 111, 117, 112/114 are sequentially stacked on a surface of the 111 along a thickness direction; -- along the thickness direction, the location of the one 117 is between the locations of 111 and 112/114; that is, the one 117 is positioned between the location of 111 and the location 112/114. 
In the remarks, applicants argue that the 117 is laterally offset from 111, not overlay with 111 in the vertical direction. It is noted that the features upon which applicant relies (i.e., overlap along a first direction) is not recited in the rejected claim(s).  
 
Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872